Citation Nr: 0307024	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  97-30 262	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disability, 
classified as chronic low back strain with minimal 
degenerative disc disease at L5/S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to February 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the St. 
Petersburg, Florida, Regional Office of the Department of 
Veterans affairs (VA).  In December 1998, the Board remanded 
the case to the St. Petersburg, Florida, Regional Office for 
additional development.  In July 2002, the veteran's claims 
folder was transferred to the Atlanta, Georgia VA Regional 
Office (RO).  The case has been returned to the Board for 
further appellate consideration.  

Originally, the issues on appeal included entitlement to 
service connection for a bilateral hip disability and 
entitlement to an increased rating for patellar dislocation, 
left knee in addition to the claim for service connection for 
the back disability.  However, in a November 2002 decision, 
the Board denied entitlement to service connection for a 
bilateral hip disability and dismissed the claim for an 
increased rating for the left knee disability.  

In addition, in November 2002, the Board undertook additional 
development regarding the issue of entitlement to service 
connection for a back disability pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When it was completed, 
the Board in a March 2003 letter, notified the veteran of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  The Board will prepare a separate decision 
addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran has current low back disability, classified 
as chronic low back strain with minimal degenerative disc 
disease at L5/S1, that has been associated with injury noted 
during his military service.  


CONCLUSION OF LAW

A low back disability, classified as chronic low back strain 
with minimal degenerative disc disease at L5/S1, was incurred 
in the veteran's active peacetime service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Assist and Notify the Veteran

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the April 1997 and 
August 1998 rating decisions, the statement of the case, the 
supplemental statements of the case, and the December 1998 
Board remand.  He was told in essence that there was no 
evidence showing that his back disability is due to injury, 
disease or event of his military service.  In addition, the 
veteran was informed that there was no evidence to show that 
current disability was caused or worsened by active service.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
September 2002 letter, the RO asked him to specify where he 
had received treatment and solicited releases to obtain his 
private records.  The RO also informed him that it would 
request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the veteran's available 
service medical records have been obtained.  The veteran's VA 
medical records from the Dayton, Ohio and Bay Pines, Florida 
VA medical facilities have also been associated with the 
claims folder.  Also, his private medical records from The 
Florida Knee and Orthopedic Center and from the Lakeside 
Orthopedic Institute were associated with his claims folder.  

In addition, as noted above, the Board undertook additional 
development in November 2002 pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  In particular, the Board requested 
additional examination in order to determine the current 
nature and etiology of his existing back disability.  This 
examination was accomplished in February 2003.  The veteran 
and his representative were notified of that development in 
March 2003 as required by Rule of Practice 903.  
38 C.F.R. § 20.903.  

The requirements of the VCAA have been met by VA to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  



Pertinent Law and Regulations

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, service connection may be 
established for disability that is proximately due to or the 
result of service-connected disability.  
38 C.F.R. § 3.310(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that entitlement to service connection may 
be granted for aggravation of a nonservice-connected 
condition by a service-connected condition. This 
determination rests upon the meaning of disability, defined 
for this purpose as "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition." See Allen v. Brown, 7 Vet. 
App. 439, at 446 and 448 (1995).  

Factual Background

The veteran's service medical records show that he was 
treated on numerous occasions beginning in March 1983 for low 
back pain.  The recorded diagnoses include lumbar strain and 
mechanical low back pain.  Injury to the back was noted first 
in August 1985, when the veteran reported having pain in the 
back after lifting a transmission.  In August 1986, the 
veteran was noted to have slipped while going down a flight 
of stairs.  Also in August 1986, the veteran reported that he 
injured his back while lifting boxes.  He was observed to 
have parvertebral muscle spasms in the L4-L5 area on physical 
examination.  As reported, he twisted his back while trying 
to break the fall.  Resolving low back pain was noted in 
September 1986.    

Following the veteran's military service, the first 
documented reference to a low back condition is contained in 
the January 1997 report of VA joints examination.  At that 
time, the veteran was noted to have lumbar scoliosis, that 
was mild in degree.  

The veteran provided testimony at a December 1997 RO hearing 
and stated, in essence, that he developed a back condition as 
a result of the strenuous physical activity required during 
his military service.  He denied having any back injuries 
after his separation from service.  In the alternative, the 
veteran's representative in the November 1998 informal 
hearing presentation raised the claim of entitlement to 
service connection on a secondary basis.  

The veteran was noted to have complaints of pain in the back 
in the December 2000 report of private treatment received 
from T. Tolli, M.D.  Degenerative disc disease of the lumbar 
spine was diagnosed at that time.  

When examined by VA in March 2001, the veteran was found to 
have mild scoliosis and low back syndrome, reportedly 
confirmed by magnetic resonance imaging (MRI).  X-ray 
examination of the spine revealed normal findings.  

The veteran underwent a VA examination in February 2003 for 
the purpose of disclosing the current nature and etiology of 
the veteran's existing back disability.  The examiner 
reviewed the veteran's claims folder, noting that the veteran 
had a history of two specific injuries during his military 
service.  Physical examination in February 2003 showed that 
the veteran had chronic lumbosacral strain with minimal 
degenerative disc disease of the L5/S1 vertebrae with mild 
posterior disc bulging at L5/S1 lateralizing to the left.  
The second diagnosis was chronic left knee degenerative 
arthritis.  The examiner provided the opinion that the 
veteran's chronic low back strain was more likely than not, 
greater than 50 percent, related to his two back injuries 
while serving in the military.  The examiner also expressed 
the medical opinion that the veteran's work, stature and gait 
over the years increased his lumbosacral strain.  
Furthermore, the examiner noted that the service-connected 
left knee disability caused the veteran to alter his transfer 
of weight.  However, the examiner opined that it was not at 
least as likely as not, meaning less than 50 percent likely, 
that the low back disability was caused by the left knee 
condition.   

Service connection is currently in effect for disability 
involving the left and right knees.  The most recent rating 
decision, dated in September 2000 shows that the veteran is 
receiving a 20 percent rating for patella dislocation of the 
left, knee, a 10 percent rating for right knee disability and 
10 percent for arthritis of the left knee.  

Analysis

The medical opinion obtained at the most recent VA 
examination is credible inasmuch as it was based on a review 
of the entire clinical record.  In addition, there is no 
credible evidence to refute it contained in the current 
record.  At that examination, the examiner, in essence, 
indicated that the veteran's existing low back disability, 
diagnosed as chronic low back strain with minimal 
degenerative disc disease at L5/S1, is directly related to 
injuries sustained during the veteran's military service.  
The medical probability of that association was considered to 
be at least as likely as not.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the evidence is in 
relative equipoise.  Therefore, the benefit of the doubt 
doctrine is for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for a low back disability, 
classified as chronic low back strain with minimal 
degenerative disc disease at L5/S1 is granted.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

